IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37842

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 673
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 16, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GRANT HAYDEN FISCHER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order revoking probation and reinstating previously suspended unified five-year
       sentence with one-year determinate term for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Grant Hayden Fischer pled guilty to burglary, and the district court imposed a unified
five-year sentence with a one-year determinate term. The district court suspended the sentence
and placed Fischer on probation for three years. Fischer violated probation by his failure to
comply with the conditions of mental health court. The district court again granted probation but
extended the term of probation to five years. Following several probation violations, the district
court revoked probation but retained jurisdiction. Upon review, the district court again granted
probation, which Fischer again violated. The district court again revoked probation but retained
jurisdiction for a second time. Upon review, Fischer was again placed on probation. On appeal,




                                                1
Fischer argues only that his sentence is excessive and that the district court should have sua
sponte reduced it upon revocation of probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion.
       Therefore, the order revoking probation and directing execution of Fischer’s previously
suspended sentence is affirmed.




                                                  2